1
2
3
4
5
6
7
8
9
10                         UNITED STATES DISTRICT COURT
11                      NORTHERN DISTRICT OF CALIFORNIA
12
13     Scott Johnson,                           Case No. 5:19-cv-03430-BLF
14
                   Plaintiff,                   [Proposed] Order re: Stipulation
15                                              for Dismissal of Action Pursuant
16
           v.                                   to Fed. R. Civ. P. 41(a)(1)(A)(ii)

17     San K. Panwala, in individual and
       representative capacity as trustee of
18     the San K. Panwala and Kusum S.
19     Panwala Living Trust dated August
       25, 2016;
20     Kusum S. Panwala, in individual
21     and representative capacity as trustee
       of the San K. Panwala and Kusum S.
22     Panwala Living Trust dated August
23
       25, 2016;
       Budget Inn Of Morgan Hill, LLC,
24     a California Limited Liability
       Company; and Does 1-10,
25
26                 Defendants.
27
28


                                            1

     [Proposed] Order re: Stip to Dismiss
1                                           ORDER
2           Having read the foregoing Stipulation and good cause appearing
3    therefore, IT IS HEREBY ORDERED THAT the above-referenced action is
4    dismissed with prejudice in its entirety pursuant to Fed. R. Civ. P.
5    41(a)(1)(A)(ii). Each side agrees to bear its own attorneys’ fees and costs.
6    IT IS SO ORDERED.
7
8
9    Dated: July 12, 2019
10
11
                                              Hon. Beth Labson Freeman
12                                            United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              2

     [Proposed] Order re: Stip to Dismiss
